DETAILED ACTION

In response to Amendments/Arguments filed 11/30/2021.  Claims 1-2, 4-5, and 7-12 are pending.  Claims 8-12 are withdrawn.  Claims 1-2, 4-5, and 7 are examined thusly.  Claims 1, 5, and 7 are amended.  Claims 3 and 6 were cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent on cancelled claim 3.  It is not clear as to the claim dependency since claim 3 is cancelled.  Examiner assumes claim 4 is dependent on claim 3 but clarification is requested.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoshi et al. (US 6896960).
Shoshi discloses an anti-glare hard coat film.  Concerning claim 1 and 2, Shoshi discloses the anti-glare hard coat film comprising a transparent substrate and the anti-glare hard coat layer comprising a cured product of a curable resin precursor and silicone polymer component (cols. 3-8; Table 1) and has a reflectance of 2.8%, 60° specular gloss of 12.4%, and a haze of 40.6%, wherein the broad ranges are a reflectance of less than 3.5%, 60° specular gloss of less than 50%, and a haze from 3 to 50% (Table 1, Example 1; col. 5, lines 7-34).  While it is noted that Shoshi discloses the transmission image clarity (or total value of distinctness of image) as a total value of the four optical combs (col. 9, lines 40-47), the instant application measures only the 0.5 mm.  Given that the materials and other optical properties are the same, the measurement of the value of distinctness of the 0.5 mm would be within the claimed range. With respect to the specific curable resin precursor component as claimed, the curable resin precursor is a compound selected from the claimed materials (cols. 3-4).  In regards to claim 7, the composition includes a silica nanoparticle which is disposed with the curable resin precursor (Table 1, Example 1); as such, the silica nanoparticle is broadly part of the resin precursor.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 20120013987).
Oki discloses a light scattering sheet.  Concerning claims 1 and 2, Oki discloses the light scattering sheet comprises a transparent support and a light scattering layer formed on the support, wherein the light scattering layer is formed from a composition comprising a polymer resin and a curable resin precursor that is a polyfunctional acrylate (para. 0127, Coating liquid A-1, Examples 1-4; FIG. 9).  The resulting sheet has an image clarity of 18 to 25% and haze of 20% to 60% (para. 0124).  The ratio of the polymer components to the curable components is about 53/47, which is within the disclosed range in the instant application.  Given that the composition has the same materials that are within the range disclosed in the specification, the reflectance would be within the claimed ranges.  Regarding claim 4, the polymer resin and the curable resin precursor form a layer that is phase separated by spinodal decomposition (para. 0063).  With respect to claim 5, the polymer component is an acrylic resin and the curable resin is a polyfunctional acrylate (para. 0127 and 0028).
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 20120013987) as applied to claim 1 above, and further in view of Minamino et al. (JP 2008-197320).
Oki discloses the above but is silent to the addition of silica nanoparticles.
Minamino discloses a phase-separated antiglare coating.  With respect to the silica nanoparticles, Minamino discloses that silica nanoparticles dispersed within the phase-separating composition allows for further suppression of glare (para. 0065).  As such, it would have been obvious to one of ordinary skill in the art to add silica nanoparticles to the composition and specifically, part of the curable component, in order to further suppress glare.

Double Patenting
Claims 1-2, 4-5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/651766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film having less than 3.8% reflectance.  While it is noted that the present claims additionally recite transmission image clarity of 80% or less and the ‘766 claims recite a haze value, both sets of claims recite the same materials with the same spinodal decomposition occurring; as such, the film of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see p. 6, filed 11/30/2021, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see p. 6, filed 11/30/2021, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see p. 8 and 12, filed 11/30/2021, with respect to the 35 USC 102(a)(1) rejection under Murase have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the Murase reference.

Applicant’s arguments, see p. 9 and 12-13, filed 11/30/2021, with respect to the 35 USC 102(a)(1) rejection under Ohashi have been fully considered and are persuasive.  The rejection 

Applicant’s arguments, see p. 9-10 and 13, filed 11/30/2021, with respect to the 35 USC 102(a)(1) rejection under Oki have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  However, it is noted that Oki is still applicable as a primary reference in an obviousness rejection as shown above.  To that end, Applicant asserts Oki is silent to the reflectance and haze and therefore is not applicable to the instant claims.  Examiner respectfully disagrees and notes that Oki discloses a haze value that is from 20% to 60%, which overlaps the instantly claimed range.  Furthermore, while it is agreed that Oki does not explicitly recite a reflectance value, the Examiner has stated that the composition has the same materials and the materials have content ratio are within the range disclosed in the specification, wherein the composition also phase separates by spinodal decomposition.  Given the above, the reflectance would be within the claimed ranges.  Applicant has provided no technical reasoning or showing on how the film of Oki would not have the claimed reflectance.  As such, the reference is still found to be applicable.

Applicant's arguments filed 11/30/2021 with respect to the 35 USC 103 rejection under Oki and Minamoto have been fully considered but they are not persuasive.  Applicant asserts that Minamoto is not applicable because the haze of Minamoto is from 1 to 30%.  While it is agreed that Minamoto discloses a different haze value, Minamoto was not applied to teach the haze value.  Minamoto is applied to teach why one of ordinary skill in the art would have been motivated to add the silica particles as claimed.  Applicant recites that silica particles as claimed i.e. improved anti-glare properties).  Given that the motivation was known in the prior art prior to the effective filing date of the instant application, it is reasonable that the addition of silica particles as claimed would not teach away but in fact, have a reasonable expectation of success.  As such, Minamoto is still applicable as shown above.

Applicant's arguments filed 11/30/2021 with respect to the double patenting rejection have been fully considered but they are not persuasive.  Applicant asserts that the instant amendments render the claims to be patentably distinct.  Examiner respectfully disagrees and notes that the same subject matter is being claimed with the same composition.  As such, film of each set of claims would have the same properties and the claims are not patentably distinct.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783